The opinion of the court was delivered by
Royce, J.
The only question in this case is as to who is entitled to the funds in the hands of the trustee.
In April, 1877, the defendant was owing the claimant $25. She was then the owner of the equity of redemption of a house in Rutland. She made an arrangement with the claimant that he should see to the making of necessary repairs, pay taxes and another small bill she owed, and reimburse himself therefor and pay himself his debt out of the rent of said house. The claimant rented the house to the trustee, and notified him of his claim to the rent to pay his debt against the defendant, and his charges for payments and services in her behalf. The trustee occupied said house until the 1st of April, 1878, at which time there was due from him as rent the sum of $46.54 ; and there was then due to the claimant from the defendant on account of his debt against her the sum of $25, and what he had paid for repairs and taxes, and for his services as agent, $46.20. This suit was heard before the justice on the 8th of April, 1878, and the claimant then appeared and claimed the funds in the hands of the trustee.
We think the claimant, under the arrangement made with the *412defendant, had the right to the first rent that might become due. He elected to avail himself of that right, and by giving notice to the trustee, acquired a lien upon the funds in his hands. The fact that moneys of the defendant afterwards came into the hands of the claimant that he paid over to her, did not operate to defeat his right to the funds in the hands of the trustee, and could not be regarded as a waiver of his right.

Judgment affirmed.